PER CURIAM.
Upon our review of the record and the state's confession of error, we vacate the defendant’s sentence for attempted first-degree murder which was enhanced to a life felony based on defendant’s use of a firearm because the information did not allege, as to that particular count, that a firearm was used. Cerrato v. State, 576 So.2d 351 (Fla. 3d DCA 1991). The cause is thus remanded for resentencing with directions that the attempted first degree murder conviction be reclassified from a life felony to a first-degree felony and that the defendant’s guidelines scoresheet be recalculated accordingly. We point out, however, that the minimum mandatory three-year sentence was properly imposed for those additional counts of which the defendant was convicted where the use of a firearm was alleged. See Blackwelder v. State, 476 So.2d 280 (Fla. 2d DCA 1985).
Reversed and remanded with directions to correct the sentence for attempted first-degree murder.